Title: To Benjamin Franklin from John Walter, 29 December 1783
From: Walter, John
To: Franklin, Benjamin


          
            Sir.
            London Decr. 29th. 1783.
          
          As a Gentleman of Science & a Well Wisher to the new erected Empire, I address myself to You on an Improvement, which is now introduc’d into the World, on which a pamphlet is just publish’d, to print with Words entire, instead of single Letters, which will be of the most important Use in the future Conduct of the Press, both for Dispatch, neatness, & Correctness— It is intended to be executed both by an Alphabetical, & numerical Arrangement, which are now inspecting by many Men of Letters, & has had the strong Approbation of Sr. Jos. Banks, the Members of the British Museum &c & has had a very gracious Reception from our Sovereign, to whom it is dedicated by his Permission.—
          As no Doubt this Improvement will be equally acceptable to America, if a liberable Encouragement is given, an exact Copy of the Founts, & the Mode of conducting it shall be sent You, which cannot fail of proving acceptable to a Country, where the Arts will no Doubt flourish in an eminent Degree— The numerical Fount will be particularly useful in the dead Languages, as a numerist only is requir’d to know the Subject, the Compositor having Numbers before him, & therefore may be ignorant of what he composes. If any Correspondent of yours should make Application by your Direction, further Particulars may be known, as no doubt will the Writer of this Letter from Sir Your Most Obedt. Servt.
          
            John Walter
          
          
            PS. My Address is Queens Square Bloomsbury.
            
          
         
          Dr. Benja. Franklin.
          
          Addressed: Doctor Benja. Franklin. / at / Paris
          Notation: John Walter Decr. 29 1784—
        